Title: Jean Luzac to John Adams: A Translation, 31 August 1780
From: Luzac, Jean
To: Adams, John


      
       Sir
       Leyden, 31 August 1780
      
      I have the honor to return to you the enclosed papers, which you were kind enough to send me, and you can see from the enclosed gazette of last Tuesday the use that I made of them. I am infinitely obliged for the attention that you have paid to me in this regard and you will always find me ready to consider anything that you may communicate. As to the constitution of Massachusetts Bay, I would have been delighted to have been the first to publish it, but three months ago the Courier du Bas-Rhin published the first part of it and I see that today the French gazette of Amsterdam has published a lengthy section, which the gazette at Utrecht has already begun to copy. Nevertheless, I would be very pleased to have the original.
      My father and uncle have directed me to present their regards and I have the honor to be, sir, with the utmost respect, your excellency’s most humble and most obedient servant.
      
       J. Luzac
      
     